Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1, 4-5, 10, 12, 16-18, and 31-36 are currently pending.
2.	Claims 31-36  are new.
3.	Claims 2-3, 6-9, 11, 13-15, and 19-30 are canceled.
4.	Claims 1, 4-5, 10, 12, 16, and 18 are currently amended.
5.	The objections to the drawings are overcome.
6.	The 112(b) rejections to Claims 1 and 16 have been overcome. The 112(b) rejections to Claims 3 and 8 are moot because the claims have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 5, 17, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 5 recites the limitation "area ratio" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, it is unclear what the area ratio is and how it is determined.  The claim is being interpreted as the area ration being the size of a grid cell.
9.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  The claim is written in dependent form using a dependent claim that is dependent from another independent claim and is canceled.  It is unclear what is being claimed because Claim 17 is using subject matter from a canceled claim that is dependent from another independent claim.
10.	Claim 34 recites the limitation "the first risk liability value" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 35 recites the limitation "the first risk liability value" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
12.	Regarding Claim 35, the claim is indefinite because it cannot be clearly understood what is meant by the first risk liability value (L2). More specifically, it is unclear if L2 is labeled as the first risk liability value because this contradicts the specification. The claim is being interpreted as the first risk liability value (L2) as being the second risk liability value.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 17 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
14.	Regarding Claim 17, the claim is an omnibus claim that performs the method of the canceled Claim 2.  Therefore, it is unclear what is being claimed as the method of Claim 2 is canceled.  The claim is being interpreted as the flight control system performs the method for controlling the aircraft system.
15.	Regarding Claim 35, the claim does not further limit Claim 31 because it is similar to Claim 34 because parameters for controlling the flight are controlled in relation to the first risk liability values.
16.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	Claims 1, 4-5, 10, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20160140851 A1), in view of Bitar (US 20070285283 A1), and in further view of Holtz (US 20190248487 A1).
21.	Regarding Claim 1, Levy teaches a method for controlling flight of an aircraft system, the method comprising (Levy: [0002] "The present invention, in some embodiments thereof, relates to systems and methods for drone navigation [aircraft system] and, more specifically, but not exclusively, to systems and methods for remote drone navigation and/or control [control flight]."): 
Deriving a… liability map using mapping data related to one or more ground hazard categories, wherein each ground hazard category is associated with a type of hazard on a ground surface (Levy: [0040] and [0074]-[0076] "A flight risk map [deriving liability map] associates a representation of the geographical air space with local flight risk scores based on the risk of flying the drone through the local air space. The flight risk map is optionally dynamically updated with dynamic and/or static conditions affecting the risk of flying the drone through respective local air spaces."  Also, "The data may include one or more of: Topography data [ground hazard category] describing the terrain of the area designated to the respective central control server, for example, a county, a city, and/or certain dimensions on the group. The topography data includes, for example, data of mountains, canyons, hills, valleys, and rives [types of hazards]. The topography data may be obtained from a topography database 101... Infrastructure data [ground hazard category] describing objects on the ground (e.g., buildings and their use, roads, and electric lines [types of hazards]) and/or aerial information (e.g., airline flight routes, and restricted flight spaces). The infrastructure data may be obtained from an infrastructure database..."),
And using the liability map to control one or more parameters for controlling flight of the aircraft system (Levy: [0005] and [0017] "According to an aspect of some embodiments of the present invention there is provided a computer implemented method for navigation of a drone through a geographical air space, the method comprising… and obtaining external control of navigation of the drone [control one or more parameters for controlling flight] to navigate the drone through at least one zone having the acceptable risk threshold [using liability map]."  Also, "Optionally, the system further comprises a flight monitoring module in communication with the control server, the flight monitoring module configured to... send a command to the drone to at least one of: hover in place, perform an emergency landing, and to change direction to remain within at least one zone having an acceptable risk level below the threshold.").
Levy fails to explicitly teach the two-dimensional liability map comprises a plurality of risk liability values (L1) associated with the one or more ground hazard categories; and wherein deriving the two-dimensional liability map comprises: dividing a round surface region of interest into a discretized two- dimensional grid; for each element of the grid, deriving an area of that element that falls within a relevant round hazard category; for each round hazard category, estimating a consequence value (Cy} based on one or more characteristics of the aircraft system; and for each element of the grid, estimating a first risk liability value (L1) based on the derived area and the estimated consequence value.  Although, Levy does appear to give scores, but not a value as claimed (Levy: [0085] "At 206, a flight safety score is assigned to each respective zone. The flight safety score is designated from multiple available flight safety scores, based on the presence of at least one existing object type [associated with ground hazard categories] within the respective volume.").
However, in the same field of endeavor, Bitar teaches deriving a two-dimensional liability map using mapping data related to one or more ground hazard categories, wherein each ground hazard category is associated with a type of hazard on a ground surface (Bitar: [0028] and [0097] "Advantageously, the device comprises display means showing the selected zone of deployment in the form of a map of zones at risk [derive liability map] presenting under distinct appearances each of the types taken into account of risk region [hazard categories] and the part of the selected zone of deployment complementary to the various types taken into account of risk region."  Also, "In this context, the propagation distance transform is applied to an image whose pixels are the elements of the terrain elevation database belonging to the map, that is to say, of the elevation values associated with the latitude, longitude geographical coordinates of the nodes of the mesh where they have been measured, ranked, as on the map, by increasing or decreasing latitude and longitude according to a two-dimensional array of latitude and longitude coordinates." Note that Figure 5 shows a 2-dimensional liability map.),
The two-dimensional liability map comprises a plurality of risk liability values (L1) associated with the one or more ground hazard categories (Bitar: [0077] and [0100] "In the figures, the proportions between the mesh cells of the location grid and the surfaces of the various types of risk region are not complied with so as to improve the readability. Furthermore, and generally, the tiling elements or mesh cells of the location grid are marked with a digit taking the value 0 [risk liability value] in the absence of risk to be signaled and a value different from zero [risk liability value] in the converse case.”  Also, "FIG. 5 shows the tagging, on the same zone of deployment as FIG. 1, of a second type of risk region Z.sub.LEVEL consisting of the regions inaccessible to the craft after the adoption of a fallback trajectory profile corresponding to a flattening out of the aircraft's trajectory obtained after an arbitrary anticipation time. This tagging is done by a marking Z.sub.LEVEL(i, j) of the cells of the mesh of the location grid belonging to the selected zone of deployment, taking the value 1 for the cells of the mesh that are contained entirely or in part in inaccessible regions after a flattening out and the value 0 for the others.").
Levy and Bitar are considered to be analogous to the claim invention because they are in the same field of unmanned aerial vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy to incorporate the teachings of Bitar to use risk liability values to control an unmanned aerial vehicle because it provides the benefit of avoiding collisions between an unmanned aerial vehicle with other object that may cause danger to the UAV. 
	Levy and Bitar fails to explicitly teach deriving the two-dimensional liability map comprises: dividing a round surface region of interest into a discretized two- dimensional grid; for each element of the grid, deriving an area of that element that falls within a relevant round hazard category; for each round hazard category, estimating a consequence value (Cy} based on one or more characteristics of the aircraft system; and for each element of the grid, estimating a first risk liability value (L1) based on the derived area and the estimated consequence value.  
	However, in the same field of endeavor, Holtz teaches deriving the two-dimensional liability map comprises: dividing a round surface region of interest into a discretized two- dimensional grid (Holtz: [0060] "As shown in FIG. 5A, a landing system 150 associated with the UAV 100 may maintain and continually update a two-dimensional (2D) ground map 510 [2D liability map] comprising multiple cells. In the example depicted in FIG. 5A, the cells of the ground map 510 are rectangular in shape and are arranged in a rectangular 2D grid [divide a ground surface] that is M cells wide by M cells long."); 
For each element of the grid, deriving an area of that element that falls within a relevant round hazard category (Holtz: [0067] and [0097] "Similarly, if the characteristic data is related to semantic information regarding detected objects, the step of evaluating a footprint may include identifying an arrangement of cells that do not include semantic information [derive area that falls within ground hazard category] indicative of a hazardous object such as a body of water, a tree, a rock, etc. The step of evaluating a footprint may also include identifying an arrangement of cells that include semantic information indicative of a safe landing location such as a designated landing pad, an area of pavement, or grass."  Also, "Semantic information regarding a captured object can include information such as an object's category (i.e., class), location, shape, size, scale, pixel segmentation, orientation, inter-class appearance, activity, and pose."); 
For each round hazard category, estimating a consequence value (Cy) based on one or more characteristics of the aircraft system (Holtz: [0052] and [0054] "The weighting factor 336 [consequence value] (also referred to as an “aggressiveness” factor) defines a relative level of impact the particular objective 332 will have on the overall trajectory generation process performed by the motion planner 130 [based on aircraft system characteristic]."  Also, "In some embodiments, the weighting factor values 338 may remain static as a planned trajectory is continually updated while the UAV 100 is in flight. Alternatively, or in addition, weighting factors for certain objectives may dynamically change based on changing conditions, while the UAV 100 is in flight... For example, a collision avoidance objective may utilize a different weighting factor depending on the class [consequence value for ground hazard categories] of a detected object that is to be avoided."); 
And for each element of the grid, estimating a first risk liability value (L1) based on the derived area and the estimated consequence value (Holtz: [0054], [0099], and [0103] "In some embodiments, an objective may be associated with multiple weighting factor values that change depending on how the objective is to be applied. For example, a collision avoidance objective may utilize a different weighting factor depending on the class of a detected object that is to be avoided. As an illustrative example, the system may be configured to more heavily favor avoiding a collision with a person or animal as opposed to avoiding a collision with a building or tree [based on consequence value]."  Also, "In some embodiments, the ground map can be updated based on the semantic information by calculating a cost value [first risk liability value] associated with the detected object and adding that cost value to a cell [for each element of grid] that corresponds with a location of the detected object [based on derived area]. The “cost value” in this context may be indicative of a level of risk, for example, of damage to person or property, collision with the object, unsuccessful landing, etc. Certain objects such as the tree 808 and/or lake 804 may be associated with higher cost values since they pose a greater risk than other objects such as the rock 806."  Also, "The one or more landing criteria utilized to evaluate candidate footprints based on cost statistics can remain static or can dynamically change, for example, based on user input, changing environmental conditions, operation status of the UAV 100, etc. For example, threshold cost levels [risk liability value] may be gradually increased, or object cost values decreased as the battery nears zero charge to enable the UAV 100 to land in an area that may have hazardous objects instead of crashing. However, certain primary behavioral objectives such as avoiding collision with a person may still have precedence over performing a safe landing [based on consequence value].").  
Levy, Bitar, and Holtz are considered to be analogous to the claim invention because they are in the same field of unmanned aerial vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy and Bitar to incorporate the teachings of Holtz to derive a two-dimensional liability map because it provides the benefit of controlling an unmanned aerial vehicle based on the risk of travel to avoid collisions with other objects.
22.	Regarding Claim 4, Levy, Bitar, and Holtz remains as applied above in Claim 1, and further, Holtz teaches deriving the area of the element that falls within a relevant ground hazard category comprises the use of mapping data (Holtz: [0059] and [0067] "In any case, the characteristic data may be primarily based on the sensor data received at step 402 that is gathered by the UAV while the UAV is in flight, but may be supplemented with information from other data sources, such as remote sensors in the physical environment, sensors onboard other UAVs, sensors in a mobile device 104, a database of predetermined elevation values, object locations, etc. [using mapping data]."  Also, "Similarly, if the characteristic data is related to semantic information regarding detected objects, the step of evaluating a footprint may include identifying an arrangement of cells that do not include semantic information indicative of a hazardous object [deriving area of element within relevant ground hazard category] such as a body of water, a tree, a rock, etc. "  Note that a skilled practitioner would recognize Holtz determines a cost value [first risk liability value] that corresponds to a specific area of a detected hazard.  In addition to the detected hazard, the weighting factor [consequence value] also contributes to a determination of safe flight and level of risk.).  
23.	Regarding Claim 5, Levy, Bitar, and Holtz remains as applied above in Claim 1, and further, Holtz teaches estimating a first risk liability value (L1) comprises: L1 = Σ area ratio * consequence value (CY) (Holtz: [0052] and [0099] "The weighting factor 336 (also referred to as an “aggressiveness” factor) defines a relative level of impact the particular objective 332 will have on the overall trajectory generation process performed by the motion planner 130."  Also, "In some embodiments, cost values for multiple detected objects in a given cell can be aggregated, for example, similar to the previously discussed height values to generate cost statistics such as mean cost value, median cost value, minimum cost value, maximum cost value, etc. Such cost values can be added to cells in addition to or instead of the semantic labels."  Note that a skilled practitioner would recognize Holtz teaches gathering a total liability risk value of a grid cell by using a summation.  Holtz determines a cost value [first risk liability value] that corresponds to a specific area of a detected hazard.  In addition to the detected hazard, the weighting factor [consequence value] also contributes to a determination of safe flight and level of risk. As described in [0054] and [0099], the cost value of Holtz is used to indicate risk, and the location of the detected objects and the weighting factors are used to determine risk of the aircraft.  Therefore, this is equivalent to estimating risk using a summation of a risk liability value that depends on area and a consequence value.).
24.	Regarding Claim 10, Levy, Bitar, and Holtz remains as applied above in Claim 1, and further, Levy teaches one or more parameters for controlling flight (Levy: [0005] and [0017] "According to an aspect of some embodiments of the present invention there is provided a computer implemented method for navigation of a drone through a geographical air space, the method comprising… and obtaining external control of navigation of the drone [control one or more parameters for controlling flight] to navigate the drone through at least one zone having the acceptable risk threshold [using liability map]."  Also, "Optionally, the system further comprises a flight monitoring module in communication with the control server, the flight monitoring module configured to... send a command to the drone to at least one of: hover in place, perform an emergency landing, and to change direction to remain within at least one zone having an acceptable risk level below the threshold.").
	Levy fails to explicitly teach parameters for controlling flight are controlled in relation to the first risk liability values (L1).  
	However, in the same field of endeavor, Bitar teaches parameters for controlling flight are controlled in relation to the first risk liability values (L1) (Bitar: [0022]-[0026] and [0065] "Advantageously, the detection means comprise means for scoring of the risk level allocating to each point of the two lateral regions of tight deployment, a score [first liability risk values] corresponding to: a zero risk level when the point considered belongs to no type of risk region taken into consideration, a low risk level when the point considered belongs only to the third type of risk region not exhibiting the margins necessary for a free lateral deployment, a medium risk level  when the point considered belongs to the second type of risk region constituting a threat only after the adoption of the fallback trajectory profile, and a high risk level when the point considered belongs to the first type of risk region constituting a threat since it is above the current capabilities of crossing of the craft or/and regulatory forbidden crossing capabilities..."  Also, "The signaling of the risks associated with the various points of a terrain zone above which an aircraft is deploying is based on a selection of a zone of the terrestrial globe above which the aircraft is deploying, then on a mapping of the selected zone and on a tagging on the map obtained of various types of risk regions.").  
Levy, Bitar, and Holtz are considered to be analogous to the claim invention because they are in the same field of unmanned aerial vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy and Holtz to incorporate the teachings of Bitar to use risk L1 risk liability values to control an unmanned aerial vehicle because it provides the benefit of determining two dimensional zones that need to be avoided so the UAV can avoid collisions with other objects that may cause danger to the UAV.  While Levy controls the UAV based on L2 risk liability, Bitar determines risk liability values based on L1 values.  Both Levy and Bitar use risk liability to avoid certain zones and to avoid collisions with the UAV.  Therefore, it would have been obvious to control the UAV as in Levy based on the risk liability values of Bitar.
25.	Regarding Claim 12, Levy, Bitar, and Holtz remains as applied above in Claim 10, and further, Levy teaches controlling a flight parameter forming part of a collision avoidance procedure (Levy: [0064] "Control center 1108 performs one or more of the following functions: ensures that drones are certified to fly, automatically approves flight plans according to current policy and/or to specific urban limitations (based on a flight map), generates air routes that avoid obstacles (based on the flight map) [collision avoidance procedure], monitors drones are flying within allowed air spaces (optionally based on enforcement of flight regulations), navigates drones through the allowed air spaces, acquires navigation control of the drone when the drone is not flying according to plan, provides the drones continuous anti-collision monitoring and/or control, and/or provides each drone with a contingency plan and/or emergency instructions (e.g., current emergency landing site, and current loss of radio control policy), for example, as described herein.").  
26.	Regarding Claim 16, Levy teaches a flight control system for controlling an aircraft system, and comprising a processor and a memory, said memory containing instructions executable by said processor, whereby said flight control system is operative to (Levy: [0002] and [0049] "The present invention, in some embodiments thereof, relates to systems and methods for drone navigation [aircraft system] and, more specifically, but not exclusively, to systems and methods for remote drone navigation and/or control [control flight]."  Also, "The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention."):
Derive a… liability map using mapping data related to one or more ground hazard categories, wherein each ground hazard category is associated with a type of hazard on a ground surface (Levy: [0040] and [0074]-[0076] "A flight risk map [deriving liability map] associates a representation of the geographical air space with local flight risk scores based on the risk of flying the drone through the local air space. The flight risk map is optionally dynamically updated with dynamic and/or static conditions affecting the risk of flying the drone through respective local air spaces."  Also, "The data may include one or more of: Topography data [ground hazard category] describing the terrain of the area designated to the respective central control server, for example, a county, a city, and/or certain dimensions on the group. The topography data includes, for example, data of mountains, canyons, hills, valleys, and rives [types of hazards]. The topography data may be obtained from a topography database 101... Infrastructure data [ground hazard category] describing objects on the ground (e.g., buildings and their use, roads, and electric lines [types of hazards]) and/or aerial information (e.g., airline flight routes, and restricted flight spaces). The infrastructure data may be obtained from an infrastructure database...");
And use the liability map to control one or more parameters for controlling flight of the aircraft system (Levy: [0005] and [0017] "According to an aspect of some embodiments of the present invention there is provided a computer implemented method for navigation of a drone through a geographical air space, the method comprising… and obtaining external control of navigation of the drone [control one or more parameters for controlling flight] to navigate the drone through at least one zone having the acceptable risk threshold [using liability map]."  Also, "Optionally, the system further comprises a flight monitoring module in communication with the control server, the flight monitoring module configured to... send a command to the drone to at least one of: hover in place, perform an emergency landing, and to change direction to remain within at least one zone having an acceptable risk level below the threshold.").
	Levy fails to explicitly teach the two-dimensional liability map comprises a plurality of risk liability values (L1) associated with the one or more ground hazard categories, whereby said flight control system is operable to derive the two- dimensional liability map by: dividing a round surface region of interest into a discretized two- dimensional grid; for each element of the grid, deriving an area of that element that falls within a relevant round hazard category; for each round hazard category, estimating a consequence value (Cy} based on one or more characteristics of the aircraft system; and for each element of the grid, estimating a first risk liability value (L1) based on the derived area and the estimated consequence value.  Although, Levy does appear to give scores, but not a value as claimed (Levy: [0085] "At 206, a flight safety score is assigned to each respective zone. The flight safety score is designated from multiple available flight safety scores, based on the presence of at least one existing object type [associated with ground hazard categories] within the respective volume.").
However, in the same field of endeavor, Bitar teaches to derive a two-dimensional liability map using mapping data related to one or more ground hazard categories, wherein each ground hazard category is associated with a type of hazard on a ground surface (Bitar: [0028] and [0097] "Advantageously, the device comprises display means showing the selected zone of deployment in the form of a map of zones at risk [derive liability map] presenting under distinct appearances each of the types taken into account of risk region [hazard categories] and the part of the selected zone of deployment complementary to the various types taken into account of risk region."  Also, "In this context, the propagation distance transform is applied to an image whose pixels are the elements of the terrain elevation database belonging to the map, that is to say, of the elevation values associated with the latitude, longitude geographical coordinates of the nodes of the mesh where they have been measured, ranked, as on the map, by increasing or decreasing latitude and longitude according to a two-dimensional array of latitude and longitude coordinates." Note that Figure 5 shows a 2-dimensional liability map.);
And the two- dimensional liability map comprises a plurality of risk liability values (L1) associated with the one or more ground hazard categories (Bitar: [0077] and [0100] "In the figures, the proportions between the mesh cells of the location grid and the surfaces of the various types of risk region are not complied with so as to improve the readability. Furthermore, and generally, the tiling elements or mesh cells of the location grid are marked with a digit taking the value 0 [risk liability value] in the absence of risk to be signaled and a value different from zero [risk liability value] in the converse case.”  Also, "FIG. 5 shows the tagging, on the same zone of deployment as FIG. 1, of a second type of risk region Z.sub.LEVEL consisting of the regions inaccessible to the craft after the adoption of a fallback trajectory profile corresponding to a flattening out of the aircraft's trajectory obtained after an arbitrary anticipation time. This tagging is done by a marking Z.sub.LEVEL(i, j) of the cells of the mesh of the location grid belonging to the selected zone of deployment, taking the value 1 for the cells of the mesh that are contained entirely or in part in inaccessible regions after a flattening out and the value 0 for the others.").
Levy and Bitar are considered to be analogous to the claim invention because they are in the same field of unmanned aerial vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy to incorporate the teachings of Bitar to use risk liability values to control an unmanned aerial vehicle because it provides the benefit of avoiding collisions between an unmanned aerial vehicle with other object that may cause danger to the UAV. 
Levy and Bitar fails to explicitly teach whereby said flight control system is operable to derive the two- dimensional liability map by: dividing a round surface region of interest into a discretized two- dimensional grid; for each element of the grid, deriving an area of that element that falls within a relevant round hazard category; for each round hazard category, estimating a consequence value (Cy) based on one or more characteristics of the aircraft system; and for each element of the grid, estimating a first risk liability value (L1) based on the derived area and the estimated consequence value.
However, in the same field of endeavor, Holtz teaches whereby said flight control system is operable to derive the two- dimensional liability map by: dividing a round surface region of interest into a discretized two- dimensional grid (Holtz: [0060] "As shown in FIG. 5A, a landing system 150 associated with the UAV 100 may maintain and continually update a two-dimensional (2D) ground map 510 [2D liability map] comprising multiple cells. In the example depicted in FIG. 5A, the cells of the ground map 510 are rectangular in shape and are arranged in a rectangular 2D grid [divide a ground surface] that is M cells wide by M cells long."); 
For each element of the grid, deriving an area of that element that falls within a relevant round hazard category (Holtz: [0067] and [0097] "Similarly, if the characteristic data is related to semantic information regarding detected objects, the step of evaluating a footprint may include identifying an arrangement of cells that do not include semantic information [derive area that falls within ground hazard category] indicative of a hazardous object such as a body of water, a tree, a rock, etc. The step of evaluating a footprint may also include identifying an arrangement of cells that include semantic information indicative of a safe landing location such as a designated landing pad, an area of pavement, or grass."  Also, "Semantic information regarding a captured object can include information such as an object's category (i.e., class), location, shape, size, scale, pixel segmentation, orientation, inter-class appearance, activity, and pose.");
For each round hazard category, estimating a consequence value (Cy) based on one or more characteristics of the aircraft system (Holtz: [0052] and [0054] "The weighting factor 336 [consequence value] (also referred to as an “aggressiveness” factor) defines a relative level of impact the particular objective 332 will have on the overall trajectory generation process performed by the motion planner 130 [based on aircraft system characteristic]."  Also, "In some embodiments, the weighting factor values 338 may remain static as a planned trajectory is continually updated while the UAV 100 is in flight. Alternatively, or in addition, weighting factors for certain objectives may dynamically change based on changing conditions, while the UAV 100 is in flight... For example, a collision avoidance objective may utilize a different weighting factor depending on the class [consequence value for ground hazard categories] of a detected object that is to be avoided."); 
And for each element of the grid, estimating a first risk liability value (L1) based on the derived area and the estimated consequence value (Holtz: [0054], [0099], and [0103] "In some embodiments, an objective may be associated with multiple weighting factor values that change depending on how the objective is to be applied. For example, a collision avoidance objective may utilize a different weighting factor depending on the class of a detected object that is to be avoided. As an illustrative example, the system may be configured to more heavily favor avoiding a collision with a person or animal as opposed to avoiding a collision with a building or tree [based on consequence value]."  Also, "In some embodiments, the ground map can be updated based on the semantic information by calculating a cost value [first risk liability value] associated with the detected object and adding that cost value to a cell [for each element of grid] that corresponds with a location of the detected object [based on derived area]. The “cost value” in this context may be indicative of a level of risk, for example, of damage to person or property, collision with the object, unsuccessful landing, etc. Certain objects such as the tree 808 and/or lake 804 may be associated with higher cost values since they pose a greater risk than other objects such as the rock 806."  Also, "The one or more landing criteria utilized to evaluate candidate footprints based on cost statistics can remain static or can dynamically change, for example, based on user input, changing environmental conditions, operation status of the UAV 100, etc. For example, threshold cost levels [risk liability value] may be gradually increased, or object cost values decreased as the battery nears zero charge to enable the UAV 100 to land in an area that may have hazardous objects instead of crashing. However, certain primary behavioral objectives such as avoiding collision with a person may still have precedence over performing a safe landing [based on consequence value].").  
Levy, Bitar, and Holtz are considered to be analogous to the claim invention because they are in the same field of unmanned aerial vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy and Bitar to incorporate the teachings of Holtz to derive a two-dimensional liability map because it provides the benefit of controlling an unmanned aerial vehicle based on the risk of travel to avoid collisions with other objects.
27.	Regarding Claim 17, Levy, Bitar, and Holtz remains as applied above in Claim 16, and further, Levy teaches said flight control system is operative to perform the method as defined in claim 2 (Levy: [0013] "Optionally, the system further comprises a server interface configured for installation on the at least one drone and to transmit data to the server and receive data transmitted by the server; a drone module configured for installation on the at least one drone, the drone module in communication with the server interface, the drone module configured to generate flight data of the drone through the geographical air space." Note that Levy teaches using the… liability map to control the one or more parameters for controlling flight of the aircraft system in [0005] and [0017] as previously cited.  Also, Bitar teaches deriving a two-dimensional liability map using mapping data related to the one or more ground hazard categories, wherein the two-dimensional liability map comprises a plurality of first risk liability values (L1) associated with the one or more ground hazard categories, and using the two-dimensional liability map to control the one or more parameters for controlling flight of the aircraft system in [0022], [0026], [0028], [0065], and [0097] as previously cited. Levy and Bitar are considered to be analogous to the claim invention because they are in the same field of unmanned aerial vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy to incorporate the teachings of Bitar to use risk liability values to control an unmanned aerial vehicle because it provides the benefit of avoiding collisions between an unmanned aerial vehicle with other object that may cause danger to the UAV.).
28.	Regarding Claim 18, Levy, Bitar, and Holtz remains as applied above in Claim 16, and further, Levy teaches the aircraft system is an unmanned aircraft system UAS) (Levy: [0040] "An aspect of some embodiments of the present invention relates to systems and methods for safe navigation of a drone through a geographical air space, the navigation of the drone based on flight through regions of the geographical air space designated as having an acceptable flight risk... The systems and/or methods may imply proactive measures such as dynamic flight border control or centralized flight control that can accelerate the integration of civil unmanned aircraft systems [UAS] into the national airspace system."). 
29.	Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20160140851 A1), in view of Bitar (US 20070285283 A1), and in further view of Matthews (US 20200250596 A1).
30.	Regarding Claim 31, Levy teaches a method for controlling flight of an aircraft system, the method comprising: deriving a three-dimensional liability map using mapping data related to one or more ground hazard categories (Levy: [0040], [0070], and [0074]-[0076] "A flight risk map [deriving liability map] associates a representation of the geographical air space with local flight risk scores based on the risk of flying the drone through the local air space. The flight risk map is optionally dynamically updated with dynamic and/or static conditions affecting the risk of flying the drone through respective local air spaces."  Also, "The method of FIG. 2 generates a three-dimensional flight risk map. The map may cover the environmental air space available for drone flying. The map includes zones, each zone associated with risk of flying the drone through the respective zone."  Also, "The data may include one or more of: Topography data [ground hazard category] describing the terrain of the area designated to the respective central control server, for example, a county, a city, and/or certain dimensions on the group. The topography data includes, for example, data of mountains, canyons, hills, valleys, and rives [types of hazards]. The topography data may be obtained from a topography database 101... Infrastructure data [ground hazard category] describing objects on the ground (e.g., buildings and their use, roads, and electric lines [types of hazards]) and/or aerial information (e.g., airline flight routes, and restricted flight spaces). The infrastructure data may be obtained from an infrastructure database..."), 
Using the liability map to control one or more parameters for controlling flight of the aircraft system (Levy: [0005] and [0017] "According to an aspect of some embodiments of the present invention there is provided a computer implemented method for navigation of a drone through a geographical air space, the method comprising… and obtaining external control of navigation of the drone [control one or more parameters for controlling flight] to navigate the drone through at least one zone having the acceptable risk threshold [using liability map]."  Also, "Optionally, the system further comprises a flight monitoring module in communication with the control server, the flight monitoring module configured to... send a command to the drone to at least one of: hover in place, perform an emergency landing, and to change direction to remain within at least one zone having an acceptable risk level below the threshold.");
And wherein the step of deriving a three-dimensional liability map is based on a plurality of possible failure modes… wherein the three-dimensional liability map comprises a plurality of second risk liability values (Levy: [0058], [0070], and [0178] "Low risk zones may be defined based on an acceptable risk of the drone crashing and/or causing damage to other property. High risk zones may be defined based on an unacceptable risk of the drone crashing and/or causing damage to other property [possible failure mode]. The low and high risk [second risk liability values] may be defined based on the properties of the air zone relative..."  Also, "The method of FIG. 2 generates a three-dimensional flight risk map. The map may cover the environmental air space available for drone flying. The map includes zones, each zone associated with risk of flying the drone through the respective zone [second risk liability values]."  Also, "The emergency landing may be trigged, for example, based on identification of a scenario of unavoidable drone loss (e.g., engine failure) [possible failure mode of aircraft system], insufficient fuel and/or battery to reach target destination [possible failure mode of aircraft system], dynamic factors changing the risk status of the current zone of the drone (e.g., storm), failure to follow the flight path [possible failure mode of aircraft system], the drone flying into a restricted space [possible failure mode of aircraft system], and a need to pause the flight plan (e.g., weather conditions) without returning to home base.").
Levy fails to explicitly teach wherein each ground hazard category is associated with a type of hazard on a ground surface, wherein the three-dimensional liability map comprises a plurality of risk liability values associated with the one or more ground hazard categories; and wherein the step of deriving a three-dimensional liability map is based on a plurality of possible failure modes of the aircraft system and a related probability frequency of the occurrence of each possible failure mode, wherein the three-dimensional liability map comprises a plurality of second risk liability values.  Although, Levy does appear to give scores, but not a value as claimed (Levy: [0085] "At 206, a flight safety score is assigned to each respective zone. The flight safety score is designated from multiple available flight safety scores, based on the presence of at least one existing object type [associated with ground hazard categories] within the respective volume.").
However, in the same field of endeavor, Bitar teaches to deriving a three-dimensional liability map using mapping data related to one or more ground hazard categories (Bitar: [0028] and [0097] "Advantageously, the device comprises display means showing the selected zone of deployment in the form of a map of zones at risk [derive liability map] presenting under distinct appearances each of the types taken into account of risk region [hazard categories] and the part of the selected zone of deployment complementary to the various types taken into account of risk region."  Also, "In this context, the propagation distance transform is applied to an image whose pixels are the elements of the terrain elevation database belonging to the map, that is to say, of the elevation values associated with the latitude, longitude geographical coordinates of the nodes of the mesh where they have been measured, ranked, as on the map, by increasing or decreasing latitude and longitude according to a two-dimensional array of latitude and longitude coordinates." Note that Figure 5 shows a 2-dimensional liability map.);
And each ground hazard category is associated with a type of hazard on a ground surface, wherein the three-dimensional liability map comprises a plurality of risk liability values associated with the one or more ground hazard categories (Bitar: [0077] and [0100] "In the figures, the proportions between the mesh cells of the location grid and the surfaces of the various types of risk region are not complied with so as to improve the readability. Furthermore, and generally, the tiling elements or mesh cells of the location grid are marked with a digit taking the value 0 [risk liability value] in the absence of risk to be signaled and a value different from zero [risk liability value] in the converse case.”  Also, "FIG. 5 shows the tagging, on the same zone of deployment as FIG. 1, of a second type of risk region Z.sub.LEVEL consisting of the regions inaccessible to the craft after the adoption of a fallback trajectory profile corresponding to a flattening out of the aircraft's trajectory obtained after an arbitrary anticipation time. This tagging is done by a marking Z.sub.LEVEL(i, j) of the cells of the mesh of the location grid belonging to the selected zone of deployment, taking the value 1 for the cells of the mesh that are contained entirely or in part in inaccessible regions after a flattening out and the value 0 for the others.").
Levy and Bitar are considered to be analogous to the claim invention because they are in the same field of unmanned aerial vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy to incorporate the teachings of Bitar to use risk liability values to control an unmanned aerial vehicle because it provides the benefit of avoiding collisions between an unmanned aerial vehicle with other object that may cause danger to the UAV. 
	Levy and Bitar fails to explicitly teach deriving a three-dimensional liability map is based on a plurality of possible failure modes of the aircraft system and a related probability frequency of the occurrence of each possible failure mode, wherein the three-dimensional liability map comprises a plurality of second risk liability values.  
	However, in the same field of endeavor, Matthews teaches deriving a three-dimensional liability map is based on a plurality of possible failure modes of the aircraft system and a related probability frequency of the occurrence of each possible failure mode, wherein the three-dimensional liability map comprises a plurality of second risk liability values (Matthews: [0019] and [0040]-[0042] "For the purpose of the disclosure and invention, the use of the word “risk” is limited to the probability that an aircraft mishap or malfunction results in the aircraft damaging property and causing personal injury, per unit of time weighted by the flight time over property, population, or both, and each weighted by risk/liability characteristics of an aircraft and this population and property overflown."  Also, "The property risk component 137, and population risk component 138 respectively generates a dollar value estimates of the value of third-part property and persons at risk along an aircraft route, taking into account the aircraft's physical and operating characteristics... Here the contributing factors are: P.sub.m denotes the probability of mishap that depends on the aircraft reliability [possible failure mode], and the exposure time (time spend in the particular geographical or geospatial unit): P.sub.m=m.sub.t × d.sub.t/ V.sub.a; m.sub.t is the mean time between mishaps [frequency of occurrence of failure modes]; d.sub.t is the traversed distance in the relevant geographical unit (e.g., census tract); and V.sub.a the aircraft ground speed." Note that the probability of a mishap is the same as risk associated with the vehicle and can be used to determine the liability characteristics of the aircraft.  Also, note the mishaps are equivalent to the plurality of failure modes because Matthews determines mishaps of the aircraft that include causing injuring to persons or causing damage to property.).
Levy, Bitar, and Matthews are considered to be analogous to the claim invention because they are in the same field of aircraft route risk assessment.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy and Bitar to incorporate the teachings of Matthews to derive a liability map based on failure modes because it provides the benefit of an unmanned aerial vehicle avoiding collisions with other objects in multiple scenarios.
31.	Regarding Claim 32, Levy, Bitar, and Matthews remains as applied above in Claim 31, and further, Levy teaches deriving the three- dimensional liability map comprises: dividing a volume of interest into a discretized three-dimensional grid of voxels centered on nodes (Levy: [0070] and [0082] "The method of FIG. 2 generates a three-dimensional flight risk map. The map may cover the environmental air space available for drone flying. The map includes zones [discretized into grid of voxels], each zone associated with risk of flying the drone through the respective zone."  Also, "At 204, the geographical air space is divided into zones. Optionally, the zones are geometric volumes [dividing a volume into a 3D grid], for example, cubes. The zones may be uniform in size (e.g., each cube the same size) and/or may vary in size (e.g., each cube having a different size), for example, depending on a desired fly zone resolution, and/or depending on the density of different object types within the airspace."); 
For each node estimating a dispersion pattern for an aircraft system as a result of each failure mode (Levy: [0145]-[0149] and [0165] "Optionally, at 608, when the drone is located within or estimated to fly into an unacceptable zone [possible failure mode], the server takes action to prevent or correct the situation. The server may send a command to the drone to perform, for example, one or more of: Hover in place [dispersion pattern], for example, when the server is unable to find a way to let the drone fly further, and conditions preventing the further flight are expected to change in the near future to allow flight to resume. Perform an emergency landing [dispersion pattern], for example, when the flight path of the drone cannot be corrected, and/or where the drone is in a location of high risk of crash or damage. Change flight route [dispersion pattern], for example, to remain within or enter a zone with an acceptable risk level."  Also, "The safe emergency landing paths may be dynamically updated during flight of the drone. In such a manner, a safe contingency plan may be available for the drone to follow across the flight path.");
And Page 9 of 12Preliminary Amendment for Docket No. HAS20301PCTUSsumming all the estimated risk liability values for the plurality of failure modes to estimate a second risk liability value (L2) for each node (Levy: [0085] "At 206, a flight safety score is assigned to each respective zone. The flight safety score is designated from multiple available flight safety scores, based on the presence of at least one existing object type within the respective volume." Note that Levy assigns a safety score to each zone based on at least one object in the zone.  Therefore, one skilled in the art would recognize that it would have been obvious to have a flight safety score based on more than one object in the respective volume.).  
Levy fails to explicitly teach for each failure mode estimating a risk liability value for that failure mode.
However, in the field of endeavor, Matthews teaches for each failure mode estimating a risk liability value for that failure mode (Matthews: [0059] "In a step 206, the route specific risk is calculated. In this step, the results of step 204 are used to calculate a dollar value estimates of the value of persons and property at risk along an aircraft route, taking into account the aircraft's physical and operating characteristics [for failure modes]. For each grid or geospatial unit though which the route passes, the distance in that grid is weighted by the aircraft physical and operational characteristics to calculate the risk [estimate risk liability value].").
Levy and Matthews are considered to be analogous to the claim invention because they are in the same field of aircraft route risk assessment.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy to incorporate the teachings of Matthews to derive a liability map based on failure modes because it provides the benefit of an unmanned aerial vehicle avoiding collisions with other objects in multiple scenarios.
32.	Regarding Claim 33, Levy, Bitar, and Matthews remains as applied above in Claim 32, and further, Matthews teaches estimating a risk liability value for a particular failure mode at a particular node is based on the dispersion pattern for that failure node in relation to the position of the node in relation to the ground surface, and the position of the node in relation to first risk liability values of elements of a two-dimensional liability map (Matthews: [0040] and [0059] "The property risk component 137, and population risk component 138 respectively generates a dollar value estimates of the value of third-part property and persons at risk along an aircraft route [in relation to position], taking into account the aircraft's physical and operating characteristics [failure modes]... Then aircraft risk component 133 accesses the aircraft parameters that are used in the risk/liability calculation."  Also, "In a step 206, the route specific risk is calculated. In this step, the results of step 204 are used to calculate a dollar value estimates of the value of persons and property at risk along an aircraft route, taking into account the aircraft's physical and operating characteristics. For each grid or geospatial unit though which the route passes, the distance in that grid is weighted by the aircraft physical and operational characteristics to calculate the risk.").  
33.	Regarding Claim 34, Levy, Bitar, and Matthews remains as applied above in Claim 31, and further, Levy teaches one or more parameters for controlling flight (Levy: [0005] and [0017] "According to an aspect of some embodiments of the present invention there is provided a computer implemented method for navigation of a drone through a geographical air space, the method comprising… and obtaining external control of navigation of the drone [control one or more parameters for controlling flight] to navigate the drone through at least one zone having the acceptable risk threshold [using liability map]."  Also, "Optionally, the system further comprises a flight monitoring module in communication with the control server, the flight monitoring module configured to... send a command to the drone to at least one of: hover in place, perform an emergency landing, and to change direction to remain within at least one zone having an acceptable risk level below the threshold.").
	Levy fails to explicitly teach parameters for controlling flight are controlled in relation to the first risk liability values (L1).  
	However, in the same field of endeavor, Bitar teaches parameters for controlling flight are controlled in relation to the first risk liability values (L1) (Bitar: [0022]-[0026] and [0065] "Advantageously, the detection means comprise means for scoring of the risk level allocating to each point of the two lateral regions of tight deployment, a score [first liability risk values] corresponding to: a zero risk level when the point considered belongs to no type of risk region taken into consideration, a low risk level when the point considered belongs only to the third type of risk region not exhibiting the margins necessary for a free lateral deployment, a medium risk level  when the point considered belongs to the second type of risk region constituting a threat only after the adoption of the fallback trajectory profile, and a high risk level when the point considered belongs to the first type of risk region constituting a threat since it is above the current capabilities of crossing of the craft or/and regulatory forbidden crossing capabilities..."  Also, "The signaling of the risks associated with the various points of a terrain zone above which an aircraft is deploying is based on a selection of a zone of the terrestrial globe above which the aircraft is deploying, then on a mapping of the selected zone and on a tagging on the map obtained of various types of risk regions.").  
Levy, Bitar, and Matthews are considered to be analogous to the claim invention because they are in the same field of unmanned aerial vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Levy and Matthews to incorporate the teachings of Bitar to use risk L1 risk liability values to control an unmanned aerial vehicle because it provides the benefit of determining two dimensional zones that need to be avoided so the UAV can avoid collisions with other objects that may cause danger to the UAV.  While Levy controls the UAV based on L2 risk liability, Bitar determines risk liability values based on L1 values.  Both Levy and Bitar use risk liability to avoid certain zones and to avoid collisions with the UAV.  Therefore, it would have been obvious to control the UAV as in Levy based on the risk liability values of Bitar.
34.	Regarding Claim 35, Levy, Bitar, and Matthews remains as applied above in Claim 31, and further, Levy teaches one or more parameters for controlling flight are controlled in relation to the first risk liability values (L2) (Levy: [0005] and [0017] "According to an aspect of some embodiments of the present invention there is provided a computer implemented method for navigation of a drone through a geographical air space, the method comprising… and obtaining external control of navigation of the drone [control one or more parameters for controlling flight] to navigate the drone through at least one zone having the acceptable risk threshold [in relation to risk liability values]."  Also, "Optionally, the system further comprises a flight monitoring module in communication with the control server, the flight monitoring module configured to... send a command to the drone to at least one of: hover in place, perform an emergency landing, and to change direction to remain within at least one zone having an acceptable risk level below the threshold."). 
35.	Regarding Claim 36, Levy, Bitar, and Matthews remains as applied above in Claim 31, and further, Levy teaches controlling a flight parameter forming part of a collision avoidance procedure (Levy: [0004] "Control center 1108 performs one or more of the following functions: ensures that drones are certified to fly, automatically approves flight plans according to current policy and/or to specific urban limitations (based on a flight map), generates air routes that avoid obstacles (based on the flight map) [collision avoidance procedure], monitors drones are flying within allowed air spaces (optionally based on enforcement of flight regulations), navigates drones through the allowed air spaces, acquires navigation control of the drone when the drone is not flying according to plan, provides the drones continuous anti-collision monitoring and/or control, and/or provides each drone with a contingency plan and/or emergency instructions (e.g., current emergency landing site, and current loss of radio control policy), for example, as described herein.").

Response to Arguments
36.	Applicant's arguments filed 9/9/2022 with regards to the U.S.C 112(b) rejection have been fully considered but they are not persuasive.  The 112(b) rejection of Claim 5 remains rejection because the claim lacks antecedent basis for the “area ratio.” More specifically, because of the lack of antecedent basis in the claims, it cannot be properly determined what is meant by area ratio and how it is determined.  The area ratio is not introduced and defined into the claims in or before Claim 5 and therefore, there is a lack of antecedent basis.
37.	Applicant's arguments filed 9/9/2022 with regards to the U.S.C 103 rejection have been fully considered but they are not persuasive.
38.	First, the applicant has alleged “Holtz derives an area comprising a plurality of cells, and thus does not for each element of the grid (i.e. each cell) derive an area of that element that falls within a relevant ground hazard category.” The examiner disagrees. 
In response to the first argument, as explained in [0067] of Holtz, it is determined for the arrangement of cells to have semantic information which may include pavement, grass, etc. or it is determined not to have any semantic information which may include water, rocks, etc. Deriving an area for each element that falls within a relevant ground hazard category is equivalent to Holtz because ground hazard information is determined for cells. These cells are equivalent to each element of the grid. Therefore, Holtz determining semantic information for the arrangement of cells would determine an area for each element on the grid that includes important information and is used to classify a relevant ground hazard category. The cells identified that do not include semantic information can be identified to have hazardous objects. The hazardous objects are relevant ground hazard categories.  Additionally, in [0093] and [0094] of Holtz, the cells can be labeled to have water (hazardous ground category) and the cells are determined to not be ideal for landing.
39.	Second, the applicant has alleged “Holtz discloses calculating the ‘cost value’ associated with a detected object and adding the cost value to a cell that corresponds with a location of the detected object. The ‘cost value’ does not appear to be based on the ‘weighting factor’ as described above. The ‘cost value’ disclosed in Holtz is not therefore estimated for each element of the grid and is not based on a derived area and an estimated consequence value.” The examiner disagrees.
In response to the second argument, as explained in [0052] and [0054] of Holtz, the weighting factor defines a level of impact that an object has on a planned trajectory of the UAV. Therefore, the weighting factor of Holtz is equivalent to the consequence value of the present application.  Additionally, in [0099] and [0103], the cost value is affected by the collision with objects and unsuccessful landings.  The cost value is affected by behavioral objectives which include avoiding collisions with a person or conducting a safe landing. Holtz explains in in [0054] that avoiding a collision has a higher weight than conducting a safe landing, and therefore, the cost value is adjusted based on the objective and weighting factor of the UAV. Because the risk information is determined for each cell of Holtz, the cost value is based on the derived area.  Also, because the cost value is indicative of a safe landing, collision with a person, etc., the value is also based on the weighting factor because the weighting factor determines the more important objective to reduce the cost value. The cost value of Holtz is equivalent to the risk liability value of the present application. In conclusion, Levy in view of Bitar, and in further view of Holtz teaches all of the limitations of Claim 1 and 16.
40.	Third, the applicant has alleged “the concept of different aircraft reliabilities is not the same as a plurality of possible failure modes, where the failure modes are as described on page 15, lines 9-30 of the present application, different ways in which the aircraft can fail. For example, a failure mode may comprise an ‘uncontrolled glide,’ ‘controlled glide,’ or a ‘breakup.’” The examiner disagrees.
In response to the third argument, Matthews teaches the probability of a mishap which is equivalent to a possible failure mode because a mishap and failure are both unintended consequences that can cause injury or damage to persons or property.  Also, a time between mishaps is equivalent to a frequency of occurrence of a failure mode because both are interpreted as a start time to an end time.  Further, in [0019] and [0040]-[0042], Matthews teaches a probability of a mishap and determining a risk based on the probability and the frequency of the failure.  The probability of a mishap is the same as risk associated with the vehicle and can be used to determine the liability characteristics of the aircraft.
Additionally, the possible failure modes of the aircraft can be broadly interpreted to be a mishap. A failure of an aircraft is equivalent to a mishap because they are both unintended outcomes of the aircraft flight.  It is not specifically claimed in Claim 31 or any of the dependent claims that a failure of the aircraft is an uncontrolled glide, controlled glide, or a breakup. Therefore, the mishap probability of Matthews is equivalent to the broadly interpreted independent claim of the present application. 
41.	Fourth, the applicant has alleged “there is still no disclosure of a ‘related probability frequency of the occurrence of each possible failure mode.’” The examiner disagrees.
In response to the fourth argument, Matthews teaches the probability frequency of occurrence for the mishaps as explained in [0040]-[0042].  The mishaps are equivalent to the plurality of failure modes because Matthews determines mishaps of the aircraft that include causing injuring to persons or causing damage to property.  Additionally, Matthews determines the time in between each mishap.
The mean time between mishaps of Matthews is equivalent to the related probability frequency of the occurrence of each possible failure mode. This is because the claim can be broadly interpreted to determine the liability map based on the frequency between each of the failure modes that occur. Therefore, with the broadly interpreted claim, the probability frequency is determined to be the time between when one failure occurs and when the next failure occurs. In conclusion, Levy in view of Matthews teaches all of the limitations of Claim 31.
42.	Levy (US 20160140851 A1), in view of Bitar (US 20070285283 A1), and in further view of Holtz (US 20190248487 A1) and Levy (US 20160140851 A1), in view of Bitar (US 20070285283 A1), and in further view of Matthews (US 20200250596 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
43.	Claims 1, 4-5, 10, 12, 16-18, and 31-36 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.
Conclusion
44.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663